Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2003.0202247) in view of Takagi (US 2011.0310491)
Regarding claim 1, Niv disclose:
A wearable device comprising: a plastic lens substrate; and a diffraction light guide unit with a diffraction light guide pattern provided on the plastic lens substrate, wherein a thickness of the plastic lens substrate is 0.4 mm or more and 1.5 mm or less, and wherein a number of total reflections of diffraction light per 30 mm length on the plastic lens substrate is 40 or more and 100 or less (see Fig. 1; [0051, 0072, 0083, 0131]; HMD; plastic lens with diffraction pattern 12 with thickens between 0.4 and 1.4mm; where the number of internal reflections is dependent on the variable incident angle to the diffraction grating. Thus, it would have been obvious to one of ordinary skill in the art to choose the incident angle to provide a number of total reflections of light to be between 40 and 100 for each 30mm of length of the device, because there are a finite number of identified potential solutions, that one of ordinary skill in the art could have pursued with a reasonable expectation of success). 
Niv is not explicit as to, but Takagi disclose:
a thickness deviation for an average thickness of the plastic lens substrate is 1% or less (see [0036]; flat light guide plate renders deviation of thickness to be less than 1%).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Takagi to that of Niv, to predictably provide a flat light guide such that the deviation is less than 1% to allow for a consistent and predictable number of internal reflections. 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Niv further disclose:
an optical refractive index of the plastic lens substrate at a wavelength of 532 nm is 1.65 or more (see [0131]; 1.67 refraction index where green light is known to be at 532 nm wavelength). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Niv further disclose:
a viewing angle is 30 degrees or more (see [0136]; FOV +/-20 renders 40 degree viewing angle). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Niv further disclose:
wherein a pitch of the diffraction light guide pattern is 100 nm or more and 800 nm or less and a height of the diffraction light guide pattern is 500 nm or less (see [0136] pitch of light guide being 469 nm, such that it is obvious to one of ordinary skill in the art that the height of the grating would be less than the pitch (as evidenced by Vallius (US 2017.0031171) at [0031] where the grating depth is less than the pitch 300<390 or 200<250).
Regarding claim 8, the rejection of claim 1 is incorporated herein. Niv as modified by Takagi disclose:
diffraction light guide unit includes a first region on which light is incident and a second region from which light is extracted (see Niv Fig. 1; [0104]; see also Takagi [0037]). 
Regarding claim 11, the rejection of claim 1 is incorporated herein. Niv as modified by Takagi disclose:
the wearable device is an augmented reality device or a virtual reality device (see Niv [0072]; see also Takagi [0032]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2003.0202247) in view of Takagi (US 2011.0310491) in further view of Fukuda (KR 2005.0010848). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Niv and Takagi are not explicit as to, but Fukuda disclose:
a haze of the plastic lens substrate is 1% or less (see pg. 10-11 of 30, where haze in plastic is less than 1%)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Fukuda to that of Niv and Takagi, to provide a haze of less than 1%, which predictably allows for improved visibility of light transmitted therethrough ([pg. 10-11 of 30]). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Niv and Takagi are not explicit as to, but Fukuda disclose:
light transmittance of the 3 USActive\114829131 \V-1Application No.: Not Yet AssignedDocket No.: 29137.03137.US00 plastic lens substrate at a wavelength of 530 nm is 80% or more (see pg. 12 of 30, where green light is at 530 nm, and transmittance is at least 805)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Fukuda to that of Niv and Takagi, to provide a transmittance of at least 80% which predictably allows light to transmit in the visible region of the plastic ([pg. 10 of 30]). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2003.0202247) in view of Takagi (US 2011.0310491) in further view of An (KR 2012.0054481). 
Regarding claim 7, the rejection of claim 1 is incorporated herein. Niv and Takagi are not explicit as to, but An disclose:
a glass transition temperature (Tg) of the plastic lens substrate is 40°C or more (see pg. 2 of 15; glass transition temp of plastic lens 130 degrees C). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of An to that of Niv and Takagi, to provide a glass transition temperature greater than 40 degrees C, to predictably prevent deformation at elevated temperatures ([pg. 2 of 15]). 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2003.0202247) in view of Takagi (US 2011.0310491) in further view of Vallius (US 2017.0031171). 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Niv and Takagi are not explicit as to, but Vallius disclose:
the diffraction light guide pattern in the second region increases in height from one side an opposite side (see Fig. 9; [0034-0035]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Vallius to that of Niv and Takagi, to provide a diffraction pattern incasing in height, predictably increasing uniformity of displayed light ([0002]). 
 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2003.0202247) in view of Takagi (US 2011.0310491) in further view of Blair (WO 2013.050853). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Niv and Takagi are not explicit as to, but Blair disclose:
the diffraction light guide pattern in the second region increases in height from one side an opposite side (see Fig. 2c; [0011]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Blair to that of Niv and Takagi, to provide an increase in duty, which predictably enhances uniform or varying illumination as desired ([0011]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621